Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s attempt to claim priority to JP 2019-110967, however, as noted in the petition decision on 11/30/2021, the petition is dismissed and therefore, priority is not claimed and the effective filling date of the application is 11/10/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 3, 2021 is noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 9, it is unclear what is being claimed. Such that once the prescribed condition is satisfied, the limitation “the controller returns the prescribed operating received by the operating button from the operation to drive the cutting tool by the reverse rotation driving, or drive the cutting tool by the twist driving to the prescribed operation”. For examination purposes, the limitations are being interpreted as after a time period in which the prescribed condition is met, the unit can be re-programed with a different prescribed condition, such as the location or load is changed, however, the applicant should amend the claims to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2018/168636) in view of Yamashita et al. (2011/0229839).
Kato discloses with respect to claim 1, a dental treatment apparatus comprising a handpiece 1 including a head 2 that holds a cutting tool 5, a drive unit 13 capable of performing forwards rotation driving for rotating the cutting tool held at the head in a cutting direction and reverse rotation driving for rotating the cutting tool held at the head in a non-cutting direction (par. 39, “Motor driver 13 can control a direction of rotation”, pars. 23, 87), an operation element 14, that receives a prescribed operation of an operator (par. 23, “a setting unit 14”, see fig. 3, par. 29, such that the setting unit 14 sets the load and apex position, the prescribed operation being the load applied to the tool and/or apex position, par. 36 “for setting a load” and “for setting a position”), a controller 11 that controls the drive unit that drive the cutting tool, according to the prescribed operation received by the operation unit (par. 35), wherein only when a prescribed condition is satisfied, the controller temporarily changes the prescribed operation received by the operation unit to an operation to drive the cutting tool by the reverse rotation driving, or an operation to drive the cutting tool by twist driving by which the forward rotation driving and the reverse rotation driving are alternately performed (see figs. 2, 8, 9, pars. 26, 29 such as in the first embodiment when the prescribed condition, i.e. the set position is satisfied, the tool is reversed or twisted, par. 68 such that the prescribed condition that is satisfied is the load on the tool , par. 75 regarding the third embodiment such that the prescribed condition is the load, par. 89 regarding twist). Kato teaches the invention as substantially claimed and discussed above, however, does not specifically teach the operation unit which receives the prescribed operation of an operator is an operation button.
Yamashita teaches a dental treatment apparatus comprising a handpiece 10 including a head that holds a cutting tool F (see fig. 1), a drive unit capable of performing rotation of the cutting tool (pars. 36, 38), an operation button 13 that receives a prescribed operation of an operator (par. 36, 28, 46 “a button of the setting operating part 13”, 61), and a controller that controls the drive unit that drives the cutting tool according to the prescribed operation received by the operation button (par. 38). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the operating unit taught by Kato to be a button as taught by Yamashita in order to provide an easy to use input device for receiving an input. It is noted that the unit of Kato is receives an input, however, does not specifically teach a button. It is noted that the use of buttons to provide an input to a device is a well known means. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the operation unit of Kato to be a button as a matter of obvious design choice.    
With respect to claim 2, Kato further teaches wherein the prescribed condition is defined as a condition that the cutting tool is being driven (pars. 29, 68-69, 75 the condition being the location of the tool and/or the load applied to the tool).
With respect to claim 3, Kato further teaches wherein the prescribed condition is defined as a condition that driving of the cutting tool is stopped even when an operation to stop driving of the cutting tool is not received (pars. 59, 90 such that when the programed position is reached, the driving of the cutting tool is stopped, even though a stop operation has not been received, such that the user does not perform an operation to stop the tool).
With respect to claim 4, Kato further teaches a load detection unit that detects a load applied to the cutting tool, wherein the prescribed condition is defined as a condition that the load applied to the cutting tool and detected by the load detection unit is equal to or greater than a reference load and the controller stops driving of the cutting tool (pars. 59 62-65, 79).
With respect to claim 5, Kato further teaches a position detection unit that detects a position of a tip end of the cutting tool inside a root canal, the position of the tip end being obtained by electrical root canal length measurement, wherein the prescribed condition is defined as a condition that the position detection unit is detecting the position of the tip end of the cutting tool inside the root canal (pars. 39, 43, 48).
With respect to claim 6, Kato further teaches wherein the prescribed condition is defined as a condition that the position detected by the position detection unit reaches a reference position and the controller stops driving of the cutting tool (pars. 27-29, such that the programed position is reached and the drill is stopped, fig. 2, pars. 32, 48).
With respect to claim 8, Kato further teaches wherein the operation unit 14 is provided separately from a forward rotation operation button 18 that receives an operation to drive the cutting tool by the forward rotation driving (par. 33, such that the foot controller is a switch and is depressed, therefore it is a button).
With respect to claim 10, Kato further teaches the invention as substantially claimed and discussed above, including a cordless embodiment with the control elements within the handpiece (see par. 76), however, does not specifically teach the operating button is provided in the handpiece.
Yamashita teaches the operating button is provided in the handpiece (see fig. 1, par. 63). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the location of the operation unit of Kato to be on the handpiece as taught by Yamashita in order to be able to set and easily change the prescribed operation directly on the handpiece in a cordless embodiment. 
With respect to claim 11, Kato further teaches wherein a notification unit 17 that notifies an operator that, when the prescribed condition is satisfied, the controller changes the prescribed operation received by the operating unit to the operation to drive the cutting tool by the reverse rotation driving or by the twist driving (par. 32).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2018/168636) in view of Yamashita et al. (2011/0229839) as applied to claims 1 and 8 above, and further in view of Gregg, II et al. (9,597,160).
Kato/Yamashita teaches the invention as substantially claimed and discussed above, including the dental treatment system having preset prescribed conditions, changing those to be a customized prescribed condition (i.e. set by the user, see pars. 29, 51, 54, 62, see claims), however, does not specifically teach after a period of time or a subsequent operation, returning the prescribed condition to a present value (see 112 rejection above regarding how the limitation is being interpreted).
Gregg teaches a dental treatment apparatus comprising a controller which is preset with values, changing those values and then after a subsequent operation returning the values of the controller back to the preset values (see figs. 18-19, col. 25, ll. 61-67 col. 26, ll. 1-22). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Kato/Yamashita with the step of returning the prescribed conditions to their default values as taught by Gregg in order to use the system with the preset values. Kato/Yamashita/Gregg teaches the invention as substantially claimed and discussed above, however, does not specifically teach returning the values to the default values after a time period passes, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the resetting to the default values as taught by Kato/Yamashita/Gregg to automatically reset after a time period in order to prevent errors in treatment.  Such that after a time period, the user may forget that they changed the default values to customized values for a specific treatment, therefore, by modifying the manual resetting to be automatic after a time period, errors in treatment will be prevented.  


Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.    
The applicant argues that the prior art of Kato does not disclose an operation button. It is noted that while Kato dose not specifically teach a button, the prior art does teach using a means for imputing a selected value, however, the prior art of Yamashita has been cited to teach the use of a button. The applicants arguments are moot in view of the rejection applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/17/2022